               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 JOHN HALE                                     §                      PETITIONER
                                               §
                                               §
 v.                                            §   Civil No. 1:19cv242-HSO-MTP
                                               §
                                               §
 UNKNOWN SHAW                                  §                    RESPONDENT



  ORDER OVERRULING PETITIONER’S [12] OBJECTION; ADOPTING
    MAGISTRATE JUDGE’S [11] REPORT AND RECOMMENDATION;
GRANTING RESPONDENT’S [7] MOTION TO DISMISS; AND DISMISSING
   [1] PETITION FOR WRIT OF HABEAS CORPUS WITH PREJUDICE

      This matter comes before the Court on Petitioner John Hale’s Objection [12]

to the Report and Recommendation [11] of United States Magistrate Michael T.

Parker, which recommended that Respondent Unknown Shaw’s Motion to Dismiss

[7] be granted and that Petitioner John Hale’s Petition for Writ of Habeas Corpus

[1] be dismissed with prejudice as untimely.

      After due consideration of the Motion [7], the Report and Recommendation

[11], Petitioner’s Objection [12], the record, and relevant legal authority, the Court

finds that Petitioner’s Objection [12] should be overruled, that the Magistrate

Judge’s Report and Recommendation [11] should be adopted, that Respondent’s

Motion to Dismiss [7] should be granted, and that the Petition for Writ of Habeas

Corpus [1] should be dismissed with prejudice.
                                 I. BACKGROUND

A.    Factual background

      On or about October 7, 2014, Petitioner John Hale (“Petitioner” or “Hale”)

was found guilty by a jury in the Circuit Court of Harrison County, Mississippi,

Second Judicial District, of four counts of transfer of a controlled substance in

violation of Mississippi Code § 41-29-139(a)(1). See R. [8-2] at 14-15. Hall was

sentenced to serve a total of 16 years in the custody of the Mississippi Department

of Corrections. See id. As a habitual offender, Hale was not eligible for parole or

probation pursuant to Mississippi Code § 99-19-81. See id. at 15.

      Hale moved for a new trial or judgment notwithstanding the verdict, but his

motion was denied on December 15, 2014. See id. at 17. Hale appealed, see id. at

16, and the Mississippi Supreme Court affirmed Hale’s conviction and sentence on

February 4, 2016, see R. [7-2] at 1-7; Hale v. State, 191 So. 3d 719, 729 (Miss. 2016).

On March 7, 2016, Hale filed a Motion for Rehearing with the Mississippi Supreme

Court, which was denied on May 19, 2016. See Hale v. State, No. 2014-KA-01778-

SCT (Miss. May 19, 2016). Hale did not file a petition for writ of certiorari with the

United States Supreme Court. Over one year later, on September 26, 2017, Hale

signed a motion for post-conviction relief that was filed in the Mississippi Supreme

Court on October 2, 2017. See R. [7-3] at 3-77. The Mississippi Supreme Court

denied that motion on April 11, 2018. See R. [7-4] at 1.

B.    Procedural history

      On April 2, 2019, Petitioner signed a Petition [1] under 28 U.S.C. § 2254,


                                           2
seeking a writ of habeas corpus from this Court, which was filed of record on April

17, 2019. Pet. [1] at 1-88. Respondent Unknown Shaw (“Respondent”) filed a

Motion to Dismiss [7], arguing that Petitioner’s claims should be dismissed with

prejudice as untimely pursuant to 28 U.S.C. § 2244(d). See Mot. [7] at 6.

Petitioner filed a Response [9], and Respondent a Reply [10].

      On January 16, 2020, United States Magistrate Judge Michael T. Parker

entered a Report and Recommendation [11] recommending that the Petition be

dismissed with prejudice as untimely. See R. & R. [11] at 7. Petitioner has

submitted an Objection [12] to the Report and Recommendation [11], arguing that

the statute of limitations to file his habeas petition was statutorily and equitably

tolled, making his Petition [1] timely. See Obj. [12] at 1-7. Petitioner also asserts

his actual innocence. See id. at 10. Respondent has filed a Response [13] opposing

Petitioner’s Objection [12] and arguing that the Magistrate Judge correctly found

the Petition [1] should be dismissed as untimely. See Resp. [13] at 1-6.

                                  II. DISCUSSION

A.    Standard of review

      Because Petitioner has filed a written Objection to the Magistrate Judge’s

Report and Recommendation [11], the Court “make[s] a de novo determination of

those portions of the report or specified proposed findings or recommendations to

which objection is made.”   28 U.S.C. § 636(b)(1); see also Rule 8(b) of Rules

Governing Section 2254 Cases in the United States District Courts.      “Such review

means that this Court will examine the entire record and will make an independent


                                           3
assessment of the law.”     Lambert v. Denmark, Civil No. 2:12-cv-74-KS-MTP, 2013

WL 786356, *1 (S.D. Miss. Mar. 1, 2013). In conducting a de novo review, the

Court is not “required to reiterate the findings and conclusions of the magistrate

judge.”   Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993).

       28 U.S.C. § 2244(d)(1) provides as follows:

       A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a
       State court. The limitation period shall run from the latest of--
       (A)    the date on which the judgment became final by the conclusion of
              direct review or the expiration of the time for seeking such review;
       (B)    the date on which the impediment to filing an application created
              by State action in violation of the Constitution or laws of the
              United States is removed, if the applicant was prevented from
              filing by such State action;
       (C)    the date on which the constitutional right asserted was initially
              recognized by the Supreme Court, if the right has been newly
              recognized by the Supreme Court and made retroactively
              applicable to cases on collateral review; or
       (D)    the date on which the factual predicate of the claim or claims
              presented could have been discovered through the exercise of due
              diligence.

28 U.S.C. § 2244(d)(1).     This statute is construed as a statute of limitations, and

not a jurisdictional bar, such that it can be tolled.   See Davis v. Johnson, 158 F.3d

806, 811 (5th Cir. 1998).

       Section 2244(d) provides for statutory tolling in that “[t]he time during which

a properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending shall not be counted toward

any period of limitation under this subsection.”     28 U.S.C. § 2244(d)(2).   However,

“[a]s the text of § 2244(d)(2) provides, a state post-conviction application triggers

statutory tolling only if it is ‘properly filed’ and only while it remains ‘pending.’”

                                             4
Leonard v. Deville, 949 F.3d 187, 190 (5th Cir. 2020) (quoting 28 U.S.C. §

2244(d)(2)).   The statute of limitations can also be equitably tolled, but equitable

tolling turns on the facts and circumstances of each particular case and is “available

only in rare and exceptional circumstances.”    Jackson v. Davis, 933 F.3d 408, 410

(5th Cir. 2019) (quotation omitted).

      Having conducted a de novo review of the record, the Court agrees with the

conclusions reached by the Magistrate Judge and will adopt the Report and

Recommendation.

B.    Analysis

1.    Timeliness of the Petition

      The Mississippi Supreme Court denied Hale’s Motion for Rehearing on May

19, 2016. See Hale v. State, No. 2014-KA-01778-SCT (Miss. May 19, 2016).

Because Hale did not file a petition for writ of certiorari to the United States

Supreme Court, the conclusion of direct review occurred upon the expiration of the

90-day period for seeking such review. See Roberts v. Cockrell, 319 F.3d 690, 694

(5th Cir. 2003). Therefore, Hale’s state-court conviction became final on August 17,

2016. See id.; see also 28 U.S.C. § 2244(d)(1)(A). Any § 2254 petition by Hale was

therefore due on or before August 17, 2017. See 28 U.S.C. § 2244(d)(1). Because

Hale did not sign his Petition [1] until April 2, 2019, it was untimely, see id., unless

he can demonstrate grounds for tolling the statute of limitations.

2.    Statutory tolling

      Hale maintains that the statute of limitation in this case was tolled under §


                                           5
2244(d)(2) based upon his state court motion for post-conviction relief.     However,

this motion was not filed until September 26, 2017, which was after the one-year

limitations period of § 2244(d)(1) had already expired.      Because Hale’s motion for

post-conviction relief was filed after the expiration of the federal limitations period,

statutory tolling under 28 U.S.C. § 2244(d)(2) is unavailable.     See, e.g., Hebrard v.

Day, 232 F.3d 208, 2000 WL 1272966, at *1 (5th Cir. 2000) (per curiam).         Unless

equitable tolling applies, Hale’s Petition is time-barred.

3.    Equitable tolling

      For equitable tolling to apply, a petitioner bears the burden of proof to

demonstrate “rare and exceptional circumstances” warranting its application.

Alexander v. Cockrell, 294 F.3d 626, 629 (5th Cir. 2002).      Equitable tolling is

available if a petitioner demonstrates: “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing.”    Holland v. Florida, 560 U.S. 631, 649 (2010) (quotation

omitted).     Diligence is defined as “reasonable diligence, not maximum feasible

diligence.”    Id. at 653 (quotation omitted). With respect to the extraordinary

circumstances requirement, any delays must result from external factors beyond

the petitioner’s control, and not from delays of his own making. See Jackson, 933

F.3d at 410 (quotation omitted).

      In this case, Hale attributes his delay in filing his § 2254 Petition to his

mental health issues.     See Obj. [12] at 2-7. According to the United States Court

of Appeals for the Fifth Circuit, “[a]lthough mental illness may warrant equitable


                                            6
tolling, a petitioner (i) must make a threshold showing of incompetence and (ii)

must show that this incompetence affected his ability to file a timely habeas

petition[ ].”   Jones v. Stephens, 541 F. App’x 499, 505 (5th Cir. 2013).

       In this case, Hale alleges that he suffers from depression and post-traumatic

stress disorder (“PTSD”), see Obj. [12] at 6-7, and that these disabilities “have

affected him at times,” see id. at 3.   While the records submitted showed that Hale

has had a long history of mental health problems, he has provided no proof that his

mental state prevented him from pursuing his legal remedies before the expiration

of the one-year statute of limitations.   Indeed, the record and Hale’s voluminous

filings show that he is quite competent and capable of pursuing his legal remedies.

Hale has not made a threshold showing of incompetence.        See Jones, 541 F. App’x

at 505. Nor has Hale shown that there is any causal connection between his

mental health issues and his failure to timely file a federal habeas petition.   See id.

The record is clear that, regardless of any mental health issues, Hale has pursued

both state and federal habeas relief without assistance of counsel. See id.

       Moreover, Hale alleges that his disabilities “have affected him at times,” Obj.

[12] at 3, but the Fifth Circuit has held that “a brief period of incapacity during a

one-year statute of limitations, even though rare, does not necessarily warrant

equitable tolling,” Fisher v. Johnson, 174 F.3d 710, 715 (5th Cir. 1999). Based

upon the facts and circumstances of the present case, Hale has not shown that

equitable tolling is warranted based upon his mental health issues.

       Petitioner also appears to argue that his pro se status and ignorance of the


                                            7
law justify equitable tolling.   It is well settled that “[n]either excusable neglect nor

ignorance of the law is sufficient to justify equitable tolling.”   Johnson v.

Quarterman, 483 F.3d 278, 286 (5th Cir. 2007) (quotation omitted).        Nor is

proceeding pro se a “rare and exceptional” circumstance because “it is typical of

those bringing a § 2254 claim.”    Felder v. Johnson, 204 F.3d 168, 171 (5th Cir.

2000).    In sum, Petitioner has not shown that equitable tolling should be applied

on this basis.

4.       Actual innocence

         Finally, Petitioner asserts his actual innocence, which can be a “gateway to

federal habeas review” after the expiration of the § 2244(d)(1) statute of limitations.

McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).      “[A] convincing showing of actual

innocence enable[s] habeas petitioners to overcome a procedural bar to

consideration of the merits of their constitutional claims,” but a successful actual

innocence claim is rare and requires a petitioner to persuade a district court that,

“in light of the new evidence, no juror, acting reasonably, would have voted to find

him guilty beyond a reasonable doubt.”      Id. (quotation omitted). Unjustifiable

delay in presenting evidence purporting to show actual innocence is a factor to

consider in determining whether actual innocence has been reliably shown. See id.

at 387.

         Having considered the evidence and arguments presented by Hale, he has not

submitted new, reliable evidence that was not presented or available at trial that

persuades the Court that, “in light of the evidence, no juror, acting reasonably,


                                            8
would have voted to find him guilty beyond a reasonable doubt.” See id. at 386.

Hale’s Petition is time-barred and should be dismissed.

                                  III. CONCLUSION

      The Court will overrule Petitioner’s Objection [12], adopt the Magistrate

Judge’s Report and Recommendation [11] as the opinion of this Court, grant

Respondent’s Motion to Dismiss [7], and dismiss the Petition for Writ of Habeas

Corpus [1] with prejudice as untimely.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Petitioner John

Hale’s Objection [12] to the Report and Recommendation [11] of United States

Magistrate Michael T. Parker is OVERRULED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, the Report and

Recommendation [11] of United States Magistrate Michael T. Parker is ADOPTED

in its entirety as the finding of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Respondent

Unknown Shaw’s Motion to Dismiss [7] is GRANTED, and Petitioner John Hale’s

Petition for Writ of Habeas Corpus [1] is DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 18th day of March, 2020.


                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE




                                            9
